Mar 09 2015, 9:42 am




ATTORNEY FOR APPELLANTS                                    ATTORNEY FOR APPELLEE
Anthony B. Ratliff                                         Noah L. Gambill
Doninger Tuohy & Bailey LLP                                Wagner, Crawford and Gambill
Indianapolis, Indiana                                      Terre Haute, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Stuart Reed and Michael Reed,                              March 9, 2015

Appellants-Defendants,                                     Court of Appeals Cause No. 49A05-
                                                           1405-PL-220
        v.                                                 Appeal from the Marion Superior
                                                           Court
Michael Cassady,                                           The Honorable Robert R. Altice, Jr.,
Appellee-Plaintiff.                                        Judge
                                                           Cause No. 49D05-1207-PL-27350




Brown, Judge.




Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015                     Page 1 of 24
[1]   Stuart Reed and Michael Reed (the “Reeds”) appeal the trial court’s order on

      April 22, 2014, related to certain discovery sanctions and contempt for failure to

      pay other previously-ordered sanctions. We affirm.


                                       Facts and Procedural History

[2]   On July 10, 2012, Michael Cassady filed a Verified Complaint for Damages

      and for Declaratory and Permanent Injunctive Relief against Stuart Reed,

      Michael Reed, Distinctive Transportation Services, Inc. (“DTS”), Specialty

      Transportation, LLC (“Specialty”), and Executive Coach, LLC (collectively,

      the “Defendants”). Cassady alleged that he is a shareholder of DTS, that Stuart

      Reed is a shareholder of DTS and its president and sole director and a member

      of Executive Coach, LLC, that DTS is a full-service transportation company,

      that DTS has three shareholders, and that Cassady owns forty percent of DTS,

      Stuart Reed owns fifty-one percent of DTS, and Michael Reed owns nine

      percent of DTS. Cassady alleged that the Reeds used their corporate control of

      DTS to divert profits from DTS to other companies and unlawfully used DTS’s

      assets for the benefit of other companies in which the Reeds had an ownership

      interest, that at one time, of the 136 cars that were titled to DTS, only seventy-

      nine were being used by DTS, that Cassady objected to the misuse of DTS’s

      assets because it was causing DTS to lose significant profits and substantially

      impair the value of Cassady’s shares in DTS, and that, in retaliation against his

      objections, the Reeds decided to terminate Cassady’s employment with DTS

      and to distribute DTS’s assets to other companies controlled by the Reeds.

      Cassady asserted three counts of breach of fiduciary duty, including for

      Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015    Page 2 of 24
      oppressive conduct, corporate freeze out, and self-dealing, and counts of

      retaliatory discharge, breach of contract, and conversion, and he requested

      declaratory judgment.


[3]   The Defendants filed counterclaims alleging in part that Cassady was negligent

      in his duties regarding the management of DTS and removed assets of DTS,

      and raising counts of breach of fiduciary duties and conversion.


[4]   On April 30, 2013, Cassady filed a motion to compel discovery arguing that it

      had been since July 2012 that he served DTS with interrogatories and a request

      for production of documents, that DTS’s only response was evasive

      interrogatory answers and a stack of nearly 1,900 pages of largely

      nonresponsive paper documents, and that DTS refused to produce certain

      readily-available financial documents, tax returns, and responsive email

      messages. Cassady attached to his motion copies of the discovery requests,

      copies of DTS’s written discovery responses, and several letters by Cassady’s

      counsel regarding the discovery, among other documents.


[5]   On May 14, 2013, DTS filed a response to Cassady’s motion to compel

      discovery arguing in part that it had bate-stamped the documents it produced

      and referred to bate numbers throughout its responses to aid review by

      Cassady’s counsel, that Cassady’s counsel had not raised any issues with the

      discovery responses for nearly six months, that Cassady’s counsel then sent

      twenty pages of demands and insisted they be met within eight days, that the

      motion to compel was wholly unnecessary and filed in bad faith, and that the


      Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 3 of 24
      court should award DTS attorney fees incurred in responding to the spurious

      motion.


[6]   On July 24, 2013, the court held a hearing on Cassady’s motion to compel

      discovery, granted the motion, stated it wanted full and complete responses

      within thirty days, and scheduled a status conference for August 26, 2013. The

      court also discussed the scheduling of a deposition for October 2013 and stated

      that “some of the language in some of these motions could have been a poster

      child on both sides to show the young lawyers . . . how not to behave.”

      Transcript at 40.


[7]   The court held status conferences on August 26, 2013, and September 30, 2013.

      At the latter, the court stated that it was going to grant fees because the court’s

      “bark’s got to be backed up,” that it was going to award fees to Cassady in the

      amount of $10,000 for failure to comply, and that the amount must be paid

      within thirty days. Id. at 126.


[8]   An entry in the trial court’s chronological case summary (“CCS”) dated

      October 4, 2013, stated:

              Hearing Date: 09/30/2013

              Matter come on for a hearing regarding plaintiff[‘]s motion to compel;
              court finds that def’s have still not complied and awards $10,000 for
              fees to plaintiff as a sanction for non compliance. Fee award to be
              paid within 30 days. . . .


      Appellants’ Appendix at 6. On October 4, 2013, the Defendants filed a motion

      to reconsider sanction, and on October 8, 2013, the court denied the motion.
      Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015      Page 4 of 24
       On October 30, 2013, DTS filed a notice of appeal under Court of Appeals

       Cause No. 49A05-1310-PL-528 (the “First Appeal”) with respect to the court’s

       September 30, 2013 sanction order.


[9]    On December 19, 2013, Cassady filed a motion for hearing, and on February 7,

       2014, the court held a hearing and set the matter for another status conference

       on February 26, 2014. On February 12, 2014, the court issued an order which

       provided that DTS was to produce certain responsive email messages, including

       emails of Stuart and Michael Reed, and other documents on or before February

       17, 2014.


[10]   On February 26, 2014, the trial court held the scheduled status conference at

       which Cassady’s counsel requested a monetary sanction of $30,000. The court

       stated to Defendants’ counsel that it was “at [its] wits’ end here,” that it thought

       “the only way to get your client’s attention is to impose sanctions for the

       discovery violations,” and that it was going to impose $30,000. Transcript at

       250. The court also stated “I’m going to give you 90 [days] because I’m going

       to tell you what the next sanction that I’m going to consider is a default

       judgment” and “I’m hopeful that that will work but, you know, if we’re back

       here in 90 days and nothing’s done, it’s not going to be good.” Id. at 251-252.

       The CCS entry dated February 26, 2014, for the status conference indicates the

       court found that “Defendants have not timely complied with this Court[‘]s

       February 12, 2014 Discovery Order and the Court imposes sanctions against

       the Defendants in the amount of $30,000” and “Court gives Defendants



       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 5 of 24
       additional 90 days to comply with outstanding discovery . . . .” Appellants’

       Appendix at 10.


[11]   On March 4, 2014, the court entered an order which stated that Cassady had

       moved “to sanction the Defendants for their ongoing failure to cooperate in

       discovery,” that the court “now GRANTS [Cassady’s] Motion in all respects,”

       and that “the Defendants shall, within thirty (30) days of the date of this Order,

       pay Plaintiff Michael Cassady the amount of thirty thousand [dollars] ($30,000)

       as a sanction for the Defendants’ ongoing failure to cooperate in discovery.” Id.

       at 134.


[12]   On March 5, 2014, the Defendants filed a “Motion to Dismiss (Voluntary)”

       with this Court pursuant to Ind. Appellate Rule 36(A) requesting this Court “to

       dismiss this interlocutory appeal in its entirety.” Appellee’s Appendix at 18.

       The same day, the Defendants filed with the trial court a motion to reconsider

       the March 4, 2014 order and argued in part that “[t]he Order tendered by

       counsel for [Cassady] assesses sanctions against all defendants to this litigation,

       which was contrary to the February 26, 2014 hearing” and that “[t]he Court’s

       ruling was that discovery sanctions would be assessed against [DTS].”

       Appellants’ Appendix at 136.


[13]   On March 10, 2014, this Court granted the Defendants’ motion to dismiss and

       ordered that the First Appeal be dismissed with prejudice. On March 13, 2014,

       the trial court denied the Defendants’ March 5, 2014 motion to reconsider. On

       March 18, 2014, Cassady filed a Motion to Enforce the September 30, 2013


       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 6 of 24
       Order Sanctioning Defendants. In the motion, Cassady argued that “[t]he

       [D]efendants’ only excuse for delaying payment to Mr. Cassady – the short-

       lived appeal of defendant DTS – is no longer valid because that appeal has been

       dismissed with prejudice” and that “[t]here is no reason for the defendants to

       delay any longer,” and requested the court to order the Defendants to

       immediately pay him the $10,000 award which was substantially overdue. Id.

       at 138.


[14]   On March 20, 2014, the court entered an order granting Cassady’s motion to

       enforce and ordered the Defendants to pay Cassady the amount of $10,000 no

       later than March 31, 2014, pursuant to its September 30, 2013 order. On

       March 28, 2014, the Defendants filed a motion to reconsider the March 20,

       2014 order, arguing that the September 30, 2013 order related only to Cassady’s

       interrogatories and request for production of documents to DTS.


[15]   On April 3, 2014, Cassady filed a verified motion to show cause in which he

       asserted that the Defendants had violated the court’s September 30, 2013 and

       March 20, 2014 orders by failing to timely pay Cassady the $10,000 sanction,

       and requested that the court require the Defendants to show cause why they

       should not be held in contempt of court for violating the orders.


[16]   On April 8, 2014, Cassady filed a Motion to Enforce the March 4, 2014 Order

       Sanctioning Defendants requesting the court to order the Defendants to

       immediately pay him $30,000. The same day, the court entered an order that

       the Defendants’ motion to reconsider the March 20, 2014 order was granted,


       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 7 of 24
       and the court ordered that the “Order dated March 20, 2014 is hereby vacated

       as to each Defendant herein with the exception of [DTS].” Id. at 148. The

       court scheduled a hearing for April 22, 2014, on Cassady’s April 3, 2014

       motion for rule to show cause and his April 8, 2014 motion to enforce the

       March 4, 2014 order.1


[17]   On April 11, 2014, the Reeds filed a notice of appeal under Court of Appeals

       cause number 49A02-1404-PL-248 (the “Second Appeal”) with respect to the

       trial court’s March 4, 2014 order and March 13, 2014 denial of the Defendants’

       motion to reconsider.


[18]   On April 22, 2014, the court held the scheduled hearing at which the Reeds did

       not appear. At the hearing, counsel for the Defendants stated that he had

       communications with Cassady’s counsel regarding the Second Appeal, that

       Cassady’s counsel had indicated his position was going to be that the Second

       Appeal was untimely as it was based on the denial of a motion to reconsider,

       and that, not wishing to incur fees unnecessarily, the intention was to withdraw

       the appeal. The court stated “[s]o if I grant the enforcement, then that’s what




       1
        The CCS entry scheduling the hearing stated: “Defendants ordered to appear.” Appellants’ Appendix at
       11.

       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015                     Page 8 of 24
       you will appeal. You’ll file another appeal on that,” and the Defendants’

       counsel replied, “Correct, Judge.” Transcript at 268.


[19]   With respect to the $30,000 sanction, counsel for the Defendants argued that

       there had been no discovery served on Michael Reed, that the only set of

       interrogatories sent to Stuart Reed were not the subject of any motions to

       compel, and that the only discovery at issue when the court awarded the

       sanction was discovery to DTS. The court stated, “[w]ell, my recollection is the

       issues not only were dealing with Stuart, Michael Reed and DTS, but all those

       non-parties that are below them, which is why, if I recall my jacket entry, I put

       in that the sanction was to all defendants. To the defendants – I didn’t say to all

       defendant, I just to the defendants and that was my intention, because I still

       haven’t figured out – I mean, they all have stuff with counsel, you guys are

       representing them on that.” Id. at 272. Cassady’s counsel stated that there had

       been discussion at a previous hearing regarding the production of email

       messages of Stuart and Michael Reed. Following additional arguments, the

       court stated that it was finding DTS in contempt and giving it thirty days to pay

       $10,000 and that, if the $10,000 was not paid by that date, then the court would

       issue a warrant for the arrest of the lone remaining officer and hold him until

       the amount is paid. The court also indicated it would grant Cassady’s motion

       to enforce regarding the $30,000 sanction and that the sanction was joint and

       several with regard to the Defendants.


[20]   The court issued a written order dated April 22, 2014 granting Cassady’s

       motion to enforce the March 4, 2014 order sanctioning defendants and stating

       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 9 of 24
       “[t]he Defendants are jointly and severally responsible for the full amount of the

       March 4, 2014 Order.” Appellants’ Appendix at 18. A CCS entry dated April

       22, 2014, addressed both Cassady’s April 3, 2014 motion to show cause related

       to the $10,000 sanction and his April 8, 2014 motion to enforce the March 4,

       2014 order related to the $30,000 sanction and provides:

               Jacket Entry: Matter comes on for hearing on Plaintiff[‘]s motion to
               show cause and on [his] motion to enforce 030414 order sanctioning
               Defendants. Parties show cause, court finds Defendants DTS in
               contempt and gives DTS 30 days to pay the previously ordered
               $10,000.00 sanction; if $10,000.00 is not paid within 30 days court will
               issue a warrant for the arrest of the primary officer as of today’s date,
               of DTS in custody until $10,000.00 is paid. Regarding Plaintiff[‘]s
               motion to enforce 030414 order sanctioning defendants, $30,000.00
               within 30 days. Defendants are jointly and severally liable as to
               $30,000.00 sanction. Notice sent.


       Id. at 12.


[21]   On May 20, 2014, the Reeds filed a notice of appeal (the “Third Appeal”) from

       which this appeal arises with respect to the trial court’s April 22, 2014 order.

       Also on that date, the Reeds filed a motion to stay enforcement of the April 22,

       2014 order pending appeal. On May 23, 2014, Cassady filed a submission of

       authority regarding the court’s ability to issue an arrest warrant to coerce DTS’s

       compliance with court orders.


[22]   On May 29, 2014, the trial court entered an order on the Defendants’ motion to

       stay enforcement of the April 22, 2014 order pending appeal. The court

       ordered that enforcement of the $30,000 sanction ordered on March 4, 2014

       was stayed pending appeal. The court further ordered that enforcement of the
       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015        Page 10 of 24
       $10,000 sanction ordered against DTS was not stayed, that counsel for DTS

       was ordered to provide the court with the name of the primary officer of DTS

       by June 2, 2014, that the court would give DTS until 12:00 p.m. on June 6,

       2014 to pay the sanction, and that Cassady was to notify the court if he was not

       paid the sanction as ordered. On June 3, 2014, the Defendants filed a motion

       to reconsider and submission of legal authority. The Defendants filed a Notice

       to Court, file-stamped on June 9, 2014, notifying the court that the sanction

       issued on September 30, 2013 against DTS in the amount of $10,000 had been

       paid in full by Stuart Reed and that the payment was made under protest and to

       prevent the issuance of a bench warrant. On June 13, 2014, the Reeds filed

       with this Court a motion to dismiss their Second Appeal. On June 16, 2014,

       this Court issued an order granting the Reeds’ motion and ordering that the

       Second Appeal be dismissed with prejudice.


                                                     Discussion

[23]   The issue is whether the trial court erred in entering the April 22, 2014 order.

       The Reeds claim that the court erred when, upon finding DTS in contempt for

       failure to pay the $10,000 sanction, the court ordered that, if DTS did not

       comply with the court’s order, a bench warrant would be issued for the arrest of

       DTS’s primary officer. The Reeds further assert that the court erred in

       imposing joint and several liability on all the Defendants with respect to the

       $30,000 sanction. Cassady maintains that Ind. Trial Rule 37(B)(2)(c) expressly

       provides that a court may impose sanctions if a party fails to comply with an

       order to compel discovery, that the Reeds do not appeal the severity or nature

       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 11 of 24
       of the sanction but only that it should not be levied upon them, and that, while

       an officer or director is not normally liable for action taken as a director, the

       plain language of Ind. Code § 23-1-35-1 indicates that Stuart Reed can be held

       liable, even in the context of a discovery sanction, for the willful or reckless

       breach of his duties as an officer.2


[24]   With respect to the $30,000 sanction, the trial court’s April 22, 2014 order

       granted Cassady’s April 8, 2014 motion to enforce the previously-imposed

       $30,000 sanction and provided that Defendants are jointly and severally liable

       as to the $30,000 sanction. Decisions concerning the imposition of sanctions

       for discovery violations fall within the trial court’s sound discretion. Whitaker v.

       Becker, 960 N.E.2d 111, 115 (Ind. 2012). Trial judges stand much closer than an

       appellate court to the currents of litigation pending before them, and they have

       a correspondingly better sense of which sanctions will adequately protect the




       2
           Ind. Code § 23-1-35-1(e) provides:

                  A director is not liable for any action taken as a director, or any failure to take any action,
                  regardless of the nature of the alleged breach of duty, including alleged breaches of the
                  duty of care, the duty of loyalty, and the duty of good faith, unless:

                           (1) the director has breached or failed to perform the duties of the director’s
                           office in compliance with this section; and

                           (2) the breach or failure to perform constitutes willful misconduct or
                           recklessness.


       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015                                Page 12 of 24
       litigants in any given case, without going overboard, while still discouraging

       gamesmanship in future litigation. Id. Accordingly, we review a trial court’s

       decision to impose discovery sanctions for an abuse of discretion. Id.


[25]   Ind. Trial Rule 37(B)(2)(c) expressly provides that a trial court may impose

       sanctions, including outright dismissal of the case or default judgment, if a party

       fails to comply with an order to compel discovery. Id. “We presume that the

       trial court will ‘act in accord with what is fair and equitable in each case,’ and

       thus we will only reverse ‘if the trial court’s decision is clearly against the logic

       and effect of the facts and circumstances before the court, or if the trial court

       has misinterpreted the law.’” Wright v. Miller, 989 N.E.2d 324, 330 (Ind. 2013)

       (quoting McCullough v. Archbold Ladder Co., 605 N.E.2d 175, 180 (Ind. 1993)); see

       Whitaker, 960 N.E.2d at 116 (noting that the regular practice is to fashion

       progressive sanctions leading up to a dismissal or default judgment when it is

       possible to do so). When we review for an abuse of discretion, we do not

       reweigh the evidence. Brightpoint, Inc. v. Pedersen, 930 N.E.2d 34, 38 (Ind. Ct.

       App. 2010), trans. denied.


[26]   “The term ‘joint and several’ means that all parties are bound individually

       (severally) and as a unit (jointly).” Konger v. Schillace, 875 N.E.2d 343, 348 (Ind.

       Ct. App. 2007) (citing Scott v. Randle, 736 N.E.2d 308, 314 (Ind. Ct. App.

       2000)).


[27]   The $30,000 sanction was imposed by the court in its February 26 and March 4,

       2014 orders. We first note that these orders were unambiguous that the


       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015     Page 13 of 24
       sanction was entered against Defendants as a result of Defendants’ conduct.

       See Appellants’ Appendix at 10 (the February 26, 2014 CCS entry states in part

       that “Defendants have not timely complied with this Court[’]s February 12, 2014

       Discovery Order” and that “the Court imposes sanctions against the Defendants

       in the amount of $30,000”); id. at 134 (the March 4, 2014 order provided that

       “the Defendants shall . . . pay [] Cassady the amount of thirty thousand [dollars]

       ($30,000) as a sanction for the Defendants’ ongoing failure to cooperate in

       discovery”) (emphases added). The Reeds did not timely appeal from the

       February 26, 2014 order and moved to withdraw their Second Appeal with

       respect to the March 4, 2014 order, and this Court dismissed the Second Appeal

       with prejudice.


[28]   In addition, the trial court indicated that the issues involved Stuart Reed and

       Michael Reed. Specifically, at the April 22, 2014 hearing, the court stated that

       its “recollection is the issues not only were dealing with Stuart, Michael Reed

       and DTS, but all those non-parties that are below them . . . .” Transcript at

       272. The court’s view was warranted based upon Cassady’s allegations and

       discovery requests. That is, Cassady alleged that the Reeds decided to

       distribute DTS’s assets to other companies controlled by the Reeds, and

       Cassady’s discovery requests related to the Reeds, DTS, and the companies

       allegedly owned by the Reeds and the transactions between them.


[29]   Specifically, Cassady attached to his April 30, 2013 motion to compel discovery

       copies of certain discovery requests and letters by his counsel regarding the

       discovery. The attached interrogatories and request for production of

       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 14 of 24
documents, similar to Cassady’s complaint, defined the “Reed Companies” to

mean “any and all companies in which either Stuart Reed and/or Michael

Reed had or has an ownership interest” and identified a number of those

companies. Appellants’ Appendix at 57, 70. An exhibit attached to a letter by

Cassady’s counsel addressed to counsel for Defendants also noted the definition

of the Reed Companies and included a list of company names.3 The

interrogatories attached to Cassady’s motion to compel discovery show that

Cassady had asked DTS to describe the terms under which DTS and/or

Specialty provided any services to each of the Reed Companies, including the

identity of any vehicles sold, leased, or provided to the Reed Companies, the

amount of compensation provided by each of the Reed companies to DTS

and/or Specialty, whether DTS and/or Specialty provided any services to the

Reed Companies for which DTS and/or Specialty was not compensated and, if

so, the nature of the service provided, and the nature of any other transactions

between DTS and/or Specialty and the Reed Companies. The request for

production of documents attached to Cassady’s motion to compel discovery

shows that Cassady had asked DTS to produce all documents related to the

services provided by DTS and/or Specialty to the Reed Companies or other




3
 The exhibit again defined the Reed Companies as any and all companies in which either Stuart Reed
and/or Michael Reed had or has an ownership interest and named over 150 companies.

Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015                     Page 15 of 24
       transaction between DTS and/or Specialty and the Reed Companies. In

       response, Defendants stated in part that they objected to the definition of the

       Reed Companies, as the entities listed within the definition have differing

       ownership and are separate entities, and that Defendants continued to

       reconstruct actions which occurred or should have occurred under Cassady’s

       control.


[30]   In a letter dated March 28, 2013, counsel for Cassady stated that DTS’s answer

       was not responsive, that the response was untimely, that Cassady had alleged

       that the Reeds illegally used their corporate control over DTS to divert profits

       from DTS to other companies and used DTS’s assets for the benefit of the Reed

       Companies, that “[w]ithout question, all of DTS’s business records of its

       dealings with all such entities are relevant to [Cassady’s] claims because they

       will show . . . that [the Reeds] . . . diverted profits to the Reed Companies,” and

       that the fact that “the Reed Companies may or may not be separate legal

       entities with differing ownership does not affect these claims.” Appellants’

       Appendix at 101. The letter reiterated that Cassady was requesting all

       information and records responsive to the entities that meet the definition of the

       Reed Companies including those listed on an attached exhibit.


[31]   At the February 26, 2014 hearing, well after the letter by Cassady’s counsel

       dated March 28, 2013, and after other status hearings, the trial court stated that

       it was “at [its] wits’ end here,” that “the only way to get your client’s attention

       is to impose sanctions for the discovery violations,” and that it was going to

       impose $30,000 in sanctions. Transcript at 250. The Reeds did not appear at

       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 16 of 24
       the April 22, 2014 hearing after which the court granted Cassady’s motion to

       enforce the sanction order.


[32]   Moreover, Defendants admit that Stuart Reed is the president, secretary,

       treasurer, and sole director of DTS, and that Stuart Reed and Michael Reed are

       members of Executive Coach, LLC; Cassady alleges that DTS is an Indiana

       close corporation, that Specialty is a wholly-owned subsidiary of DTS, that

       DTS has three shareholders, and that Stuart Reed owns fifty-one percent of

       DTS, Cassady owns forty percent, and Michael Reed owns nine percent; and

       the Reeds were named Defendants in Cassady’s complaint.


[33]   Based upon documents in the parties’ appendices and the hearing transcripts as

       set forth in part above, the record reveals there was a factual basis for the trial

       court’s decision to enter the discovery sanction against Defendants jointly and

       severally, and we cannot say the court abused its discretion in imposing the

       sanction jointly and severally under the circumstances. See Scott, 736 N.E.2d at

       315 (holding a factual basis existed for the trial court’s determination that four

       family members be held jointly and severally liable where the court found that

       all of the members had acted in bad faith and pursued an unreasonable claim in

       continuing to litigate a matter); see also Eaton Corp. v. Frisby, 133 So. 3d 735, 747-

       752 (Miss. 2013) (affirming the trial court’s imposition of a joint and several

       monetary sanction for intentional discovery violations), reh’g denied; In re

       Zenergy, Inc., 968 S.W.2d 1, 11 (Tex. App. 1997) (holding that the trial court did

       not abuse its discretion in imposing joint and several liability for the monetary

       sanctions). Based upon the record, reversal of the trial court’s April 22, 2014

       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015    Page 17 of 24
       order granting Cassady’s motion to enforce the $30,000 sanction and expressly

       ordering that Defendants be jointly and severally liable as to the sanction is not

       warranted.


[34]   With respect to the $10,000 sanction, the trial court entered a finding that DTS

       was in contempt of court for failure to pay the previously ordered $10,000

       sanction, and ordered that if the sanction was not paid within thirty days, the

       court would issue a warrant for the arrest of DTS’s primary officer. We review

       the trial court’s ruling on a contempt petition for an abuse of discretion. S.W. ex

       rel. Wesolowski v. Kurtic, 950 N.E.2d 19, 21 (Ind. Ct. App. 2011). We affirm

       unless, after reviewing the record, we conclude that the trial court’s decision is

       against the logic and circumstances before it and we have a firm and definite

       belief that a mistake has been made by the trial court. Id.


[35]   Contempt of court involves disobedience of a court order which undermines the

       court’s authority, justice, and dignity. City of Gary v. Major, 822 N.E.2d 165,

       169 (Ind. 2005). Ind. Code § 34-47-3-1 provides that “[a] person who is guilty

       of any willful disobedience of any process, or any order lawfully issued . . . by

       any court of record . . . is guilty of an indirect contempt of the court that issued

       the process or order.” This statutory definition is a legislative recognition of the

       courts’ inherent power to cite and punish for contempt. City of Gary, 822
N.E.2d at 169. “A court’s inherent civil contempt powers are both coercive and

       remedial in nature.” Kurtic, 950 N.E.2d at 22 (citing Flash v. Holtsclaw, 789
N.E.2d 955, 959 (Ind. Ct. App. 2003), trans. denied).



       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 18 of 24
[36]   In a civil contempt proceeding, the primary objective is not to punish, but

       rather, to coerce action or to compensate the aggrieved party. Id. In such cases,

       imprisonment may be imposed in order to coerce compliance with the court

       order. Id. See also Duemling v. Fort Wayne Cmty. Concerts, Inc., 243 Ind. 521, 525,

       188 N.E.2d 274, 276 (1963) (“In a civil contempt action the fine is to be paid to

       the aggrieved party, and imprisonment is for the purpose of coercing

       compliance with the order.”); Moore v. Ferguson, 680 N.E.2d 862, 865 (Ind. Ct.

       App. 1997) (noting that imprisonment may be used in civil contempt

       proceedings and that an order of the court that a defendant be committed to jail

       for a certain period of time unless and until he complies with the original order

       is not punitive but coercive) (citing Duemling, 243 Ind. at 525, 188 N.E.2d at

       277), trans. denied. Ind. Code § 34-47-3-6 provides that, upon a rule to show

       cause, “[i]f the defendant [] fails to appear . . . the court may proceed at once,

       and without any further delay, to attach and punish the defendant for

       contempt” and that, “[i]f the defendant’s answer to the rule does not sufficiently

       deny, explain, or avoid the facts set forth in the rule, so as to show that no

       contempt has been committed, the court may proceed to attach and punish the

       defendant for the contempt, by: (1) fine; (2) imprisonment; or (3) both fine and

       imprisonment.”


[37]   If the court uses imprisonment to coerce the defendant into doing an affirmative

       act, the court must provide that the imprisonment cease as soon as the act is

       done. Moore, 680 N.E.2d at 865 (citing Webster v. State, 673 N.E.2d 509, 512

       (Ind. Ct. App. 1996) (citing State ex rel McMinn v. Gentry, 229 Ind. 615, 100


       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 19 of 24
N.E.2d 676, 678 (1951)), trans. denied). A jail sentence for civil contempt must

       be coercive rather than punitive in nature, and, to avoid being purely punitive, a

       contempt order must offer an opportunity for the recalcitrant party to purge

       himself or herself of the contempt. In re Paternity of C.N.S., 901 N.E.2d 1102,

       1106 (Ind. Ct. App. 2009). See also Nat’l Educ. Ass’n--S. Bend v. S. Bend Cmty.

       Sch. Corp., 655 N.E.2d 516, 523 (Ind. Ct. App. 1995) (“When a fine is not

       compensatory, it is civil only if the contemnor is afforded an opportunity to

       purge.” (quoting Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821,

       829, 114 S. Ct. 2552, 2558 (1994))).


[38]   “A command to the corporation is in effect a command to those who are

       officially responsible for its affairs.” Reich v. Sea Sprite Boat Co., 50 F.3d 413,

       417 (7th Cir. 1995) (citing Wilson v. United States, 221 U.S. 361, 376, 31 S. Ct.
538, 542 (1911)), reh’g denied. “If they, apprised of the writ directed to the

       corporation, prevent compliance or fail to take appropriate action within their

       power for the performance of the corporate duty, they, no less than the

       corporation itself, are guilty of disobedience and may be punished for

       contempt.” Id.


[39]   The trial court imposed the $10,000 sanction at the September 30, 2013 status

       conference, which was reflected in the CCS. In its March 20, 2014 order, as

       amended by its April 8, 2014 order, the trial court again ordered DTS to pay the

       $10,000 sanction. The court noted that the Reeds did not appear for the

       hearing on the motion to show cause. In its April 22, 2014 order, the court

       found DTS in contempt and stated that it would issue a warrant for the arrest of

       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015     Page 20 of 24
       DTS’s primary officer if the amount were not paid. Defendants admit Stuart

       Reed is the president and sole director of DTS, and Cassady alleges that Stuart

       Reed owns fifty-one percent of DTS and Michael Reed owns nine percent. The

       information before the court was that DTS acts at the direction of Stuart Reed.

       In addition, Cassady alleges that Specialty is a wholly-owned subsidiary of

       DTS, that Stuart Reed is a member of Executive Coach, LLC, and that, at the

       direction of Stuart Reed and Michael Reed, DTS distributed its assets to other

       companies controlled by the Reeds. The trial court could conclude, based upon

       the information before it as set forth above and in the record, that Stuart Reed’s

       actions of not appearing for the contempt hearing and ignoring the court’s

       previous orders directing DTS to take action were intended to prevent the

       litigation from moving forward. Moreover, we observe that the trial court

       provided an opportunity for DTS to cure or purge itself of contempt by

       complying with the court’s sanction order within thirty days.


[40]   In light of DTS’s continued refusal to pay the ordered sanction, the information

       available to the court that Stuart Reed was the controlling officer and

       shareholder of DTS, the length of time provided by the court for DTS to pay the

       sanction or show cause why it was unable to make the ordered payment, and

       the allegations that DTS, at the direction of the Reeds, distributed DTS’s assets

       to other companies controlled by the Reeds, we cannot say under the particular

       facts and circumstances of this case that the trial court abused its discretion or

       erred in finding DTS in contempt and ordering that a warrant for the arrest of

       DTS’s primary officer would be issued if DTS did not comply with the $10,000


       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 21 of 24
sanction order. See In re Moroun, 814 N.W.2d 319, 330-334 (Mich. Ct. App.

2012) (noting, citing Wilson, supra, that individuals who are officially

responsible for the conduct of a corporation’s affairs are required to obey a

court order directed at the corporation, that the trial court had found a

construction company in civil contempt for failing to comply with a previous

order, that the director of the company did not assert he had no authority over

the company or its affairs and that any such assertion would not have been

credible, and that there was no dispute regarding the authority of the officer

over the company, and holding in part, where the trial court had ordered the

director and officer be imprisoned as a result of the contempt determination,

that “[w]e cannot say that the trial court’s decision to use coercive measures,

including incarceration, over other alternatives fell outside the range of

principled outcomes or that the decision constituted an abuse of discretion”),

appeal denied; Ex parte Chambers, 898 S.W.2d 257, 260-261 (Tex. 1995) (citing

Wilson, noting that the record indicated that Chambers was IBS’s only officer,

its only director, and only shareholder, that Chambers was present when the

trial court ordered IBS to pay the initial contempt fine, that since Chambers was

the only person capable of compelling IBS to pay the court ordered fine it was

clear that IBS’s disobedience was due to Chambers’s personal refusal to act, and

that, since the order to IBS was binding on Chambers, the judgment of

contempt against Chambers was not void), reh’g overruled. See also Reich, 50
F.3d at 417 (7th Cir. 1995) (finding that Smith as the president and sole

shareholder of Sea Sprite was no less bound by the court’s order than Sea Sprite

itself, that a command to the corporation is in effect a command to those who
Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015     Page 22 of 24
       are officially responsible for its affairs, that if they prevent compliance or fail to

       take appropriate action within their power for the performance of the corporate

       duty they are guilty of disobedience and may be punished for contempt, that

       Smith was obliged to secure Sea Sprite’s compliance and instead ensured its

       defiance, that the formation of another company to evade judgments against

       Sea Sprite was a further act of contempt, and that a shuffle between two

       corporations both wholly owned by Smith could avoid the court’s order)

       (citations omitted). And see Shales v. T. Manning Concrete, Inc., 847 F. Supp. 2d
1102, 1115-1117 (N.D. Ill. 2012) (finding that there was clear and convincing

       evidence that the president of a company acted in contempt of court when he

       caused the company’s assets to be disbursed in violation of a previous order);

       Huffman v. Armenia, 645 S.E.2d 23, 27 (Ga. Ct. App. 2007) (holding in part that

       the trial court did not abuse its discretion in finding the president of a

       corporation in contempt of the court’s temporary restraining order related to

       depleting corporate assets), reconsideration denied, cert. denied. Our review of the

       record does not leave us with a firm and definite belief that a mistake has been

       made by the trial court. Reversal of the trial court’s April 22, 2014 order is not

       warranted on this basis.


                                                    Conclusion

[41]   For the foregoing reasons, we affirm the trial court’s April 22, 2014 order in all

       respects.


[42]   Affirmed.


       Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015      Page 23 of 24
Bailey, J., and Robb, J., concur.




Court of Appeals of Indiana | Opinion 49A05-1405-PL-220 | March 9, 2015   Page 24 of 24